219 S.E.2d 260 (1975)
27 N.C. App. 340
Mary Elizabeth WORTHINGTON
v.
Soloman Alley WORTHINGTON.
No. 758DC385.
Court of Appeals of North Carolina.
November 5, 1975.
Certiorari Denied January 6, 1976.
Jones & Wooten by Lamar Jones, Kinston, for plaintiff-appellee.
Turner & Harrison by J. Harry Turner and Fred W. Harrison, Kinston, for defendant-appellant.
Certiorari Denied by Supreme Court January 6, 1976.
VAUGHN, Judge.
Although we express no opinion on whether we would have reached the same result on the evidence before the court at the hearing for alimony pendente lite, there is some evidence to support the findings of fact made by the trial judge, and we are bound by them. The findings of fact are sufficient to support the order and it is affirmed.
Affirmed.
MORRIS and CLARK, JJ., concur.